DETAILED ACTION
Response to Amendment
Applicant’s amendment to the specification has overcome each and every specification and drawing objections previously set forth in non-final office action dated 05/25/2022. Therefore, the objections has been withdrawn.
Applicant’s amendment to Claim 16 has overcome the Claim objection previously set forth in non-final office action dated 05/25/2022. Therefore, the objection has been withdrawn.
Applicant’s Arguments/Remarks dated 08/25/2022 with respect to rejections of Claims 6, 14 and 18 under 35 U.S.C. § 112(b) set forth in non-final office action dated 05/25/2022 is sufficient defining relative term "substantially" and clearing the record. Therefore, the rejection has been withdrawn.
The Applicant originally submitted Claims 1-18 in the application. In the present response, the Applicant amended Claims 1, 12 and 16, and cancelled Claims 2. Accordingly, claims 1 and 3-18 are currently pending in the application.

Response to Arguments
Applicant’s Arguments/Remarks filled 08/25/2022, with respect to rejection of Claims 1 and 12 under 35 U.S.C. § 102(a)(1) have been fully considered. and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection has been set forth below over US 2015/0289414 to Berard in view of  US 2017/0186665 to Choudhury and further in view of US 6,212,074 Gonsalves.
Claim Objections
Claims 3 and 12, are objected to because of the following lack of dependency and intelligible content informalities: 
● In Claim 3, Line 1, “Claim 2” should be changed to read - - Claim 1 - -.
● In Claim 12, Line 16, “the core IS” should be changed to read cha - - the core IC - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 6-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Berard et al (US 2015/0289414) in view of Choudhury et al (US 2017/0186665). 
	Regarding Claim 1, Berard (In Fig 4) disclose a hermetically sealed electronics module (20), (¶ 7, II. 1-9), comprising: 
2an interconnecting substrate (22); 
3a core integrated circuit (IC) (21) installed on the substrate (22), (Fig 4); 
4a collar (15) having a bottom edge hermetically bonded to the substrate (22), (¶ 7, II. 1-9), (¶ 27, II. 12-14), 5said collar (15) being configured such that it surrounds and encircles the core 6IC (21), (Fig 2); 
7a lid (26) hermetically sealed to a top edge of the collar (15), (¶ 27, II. 12-140), (Fig 4), the lid (26), collar (15), 8and substrate (22) together forming and enclosing a hermetically sealed chamber (Chamber within which 21 is accommodated) 9that contains the core IC (21), (¶ 7, II. 1-9); and 
10a heat spreader (28) bonded to an inward-facing surface of the lid (26), (¶ 27, II. 1-14) and 11positioned within the hermetically sealed chamber over the core IC (21), (Fig 4), the 12heat spreader (28) extending downward from the lid into proximal, thermal 13contact with an upper surface of the core IC (21), (Fig 4).
however Berard does not disclose wherein the module further comprising a tall component installed 2on the interconnecting substrate within the hermetically sealed chamber, 3the tall component extending upward from the substrate to a height that is 4greater than a height of the upper surface of the core IC, the heat spreader 5being configured such that it does not overlap the tall component, and such 6that it extends downward below the height of the tall component.
Instead Choudhury (In Figs 6A/6G) teaches wherein the module (201) further comprising a tall component (204) installed 2on the interconnecting substrate (201) within the hermetically sealed chamber (cavity within which 203/204 are accommodated), (¶ 53, II. 1-2), (Fig 6G), 3the tall component (204) extending upward from the substrate (201) to a height that is 4greater than a height of the upper surface of the core IC (203), (Fig 4A), (Fig 6A), the heat spreader (206) 5being configured such that it does not overlap the tall component (204), (Fig 6B), and such 6that it extends downward below the height of the tall component (204), (Fig 6B).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Choudhury a tall component being installed on the substrate within the hermetically sealed chamber, with the tall component extending upward from the substrate to a height greater than the height of the upper surface of the core IC , and with the heat spreader not overlapping the tall component and extending downward below the height of the tall component to benefit from thermally or mechanically coupling the lid to the heat spreader to efficiently dissipating the unwanted heat from produced by components which otherwise could have negative effect on performance capabilities multi-chip package (Choudhury, ¶ 3, II. 1-9, ¶ 28, II. 6-13).
Regarding Claim 6, Berard in view of Choudhury discloses the limitations of Claim 1, however Berard as modified does not disclose wherein the heat spreader is bonded to the lid 2over substantially an entire upper surface of the heat spreader.
Instead Choudhury (In Fig 2C) teaches wherein the heat spreader (297) is bonded (bonded by epoxy 211, ¶ 28, II. 6-8) to the lid (202) 2over substantially an entire upper surface of the heat spreader (297), (Fig 2C).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Choudhury with the heat spreader being bonded to the lid over substantially an entire upper surface of the heat spreader to benefit from thermally or mechanically coupling the lid to the heat spreader to efficiently dissipating the unwanted heat from produced by components which otherwise could have negative effect on performance capabilities multi-chip package (Choudhury, ¶ 3, II. 1-9, ¶ 28, II. 6-13).
	Regarding Claim 7, Berard in view of Choudhury discloses the limitations of Claim 1, however Berard (In Fig 4) further discloses wherein the heat spreader (28) is soldered (¶ 27, II. 1-2) or 2welded to the lid (26), (Fig 4).
Regarding Claim 8, Berard in view of Choudhury discloses the limitations of Claim 1, however Berard (In Fig 4) further discloses wherein the proximal, thermal contact 2between the heat spreader (28) and the upper surface of the core IC (21) is formed by 3a layer of thermal interface material (TIM) (aluminum nitride, ¶ 24, II. 1-8) interposed between and in 4physical contact with both the heat spreader (28) and the upper surface of the 5core IC (21), (¶ 24, II. 1-8), (Fig 4).
Regarding Claim 9, Berard in view of Choudhury discloses the limitations of Claim 1, however Berard (In Fig 4) further discloses wherein the heat spreader (28) is configured to 2extend beyond the upper surface of the core IC (21), (Fig 4), so that it overlaps a region (overlap region between 28 and 21) 3within the hermetically sealed chamber (Chamber within which 21 is accommodated) that is adjacent to the core IC (21).
Claims 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Berard in view of Choudhury and further in view of Gonsalves et al (US 6,212,074).
Regarding Claim 3 , Berard in view of Choudhury discloses the limitations of Claim 1, however Berard as modified does not disclose wherein the module comprises a plurality of 2tall components installed on the interconnecting substrate, all of the tall 3components extending upward from the substrate to heights that are greater 4than the height of the upper surface of the core IC, the heat spreader being 5configured such that it does not overlap any of the tall components, and 6such that it extends downward below the heights of all of the tall components.
Instead Gonsalves (In Fig 2) teaches wherein the module comprises a plurality of 2tall components (10-6/10-7), (Fig 2), installed on the interconnecting substrate (50), all of the tall 3components (10-6/10-7) extending upward from the substrate (50) to heights that are greater 4than the height of the upper surface of the core IC (10-2/10-4), (Fig 2), the heat spreader (40) being 5configured such that it does not overlap any of the tall components (10-6/10-7), (Fig 2), and 6such that it extends downward below the heights of all of the tall components (10-6/10-7), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Choudhury and further with Gonsalves with a plurality of tall components , installed on the substrate extending upward from the substrate to heights that are greater than the height of upper surface of the core IC with heat spreader not overlapping any of the tall component and extending downward below the heights of all the tall components to benefit from providing an intimate thermal path from faces of CUP’s to the heatsinks while enabling an efficient thermal interface between heatsinks and the plurality of the faces of the other components (Gonsalves, Col 5, II. 61-67, Col. 6, II. 16-21). 
Claims 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Berard in view of Choudhury further in view of Gonsalves and further in view of Mitsui (2016/0284622).
Regarding Claim 4, Berard in view of Choudhury and further in view of Gonsalves discloses the limitations of Claim 3, however where Berard further disclose a hermetically sealed chamber (¶ 7, II. 1-9), however Berard as modified does not disclose wherein all of the tall components are 2installed within the hermetically sealed chamber proximal to the collar, and 3wherein the heat spreader is confined to a central region of the lid.
Instead Mitsui (In Fig 3) teaches wherein all of the tall components (222/223) are 2installed within the hermetically sealed chamber (Chamber within which 221/222/223 are accommodated) proximal to the collar (260), and 3wherein the heat spreader (243) is confined to a central region of the lid (240), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Choudhury further with Gonsalves and further with Mitsui with all tall components being installed with the hermetically sealed chamber proximal to the collar with the heat spreader being confined to a central region of the lid to benefit from actively enhancing degree of contact by reducing the distance between the first heat generating element that generates the highest temperature thereby efficiently dissipating heat (Mitsui, ¶ 22, II. 4-8, ¶ 9, II. 1-5).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Berard in view of Choudhury further in view of Gonsalves and further Negoro (US 2013/0043581).
Regarding Claim 5, Berard in view of Choudhury and further in view of Gonsalves discloses the limitations of Claim 3, however Berard as modified does not disclose wherein at least one of the tall components is 2a central tall component that is located within a central region of the 3interconnecting substrate, and wherein an opening is provided in the heat 4spreader above the central tall component so that the heat spreader 5surrounds but does not overlap the central tall component.
Instead Negoro (In Figs 4A/4B) teaches wherein at least one of the tall components (22) is 2a central tall component (22) that is located within a central region of the 3interconnecting substrate (11), (Fig 4B) and wherein an opening (30X) is provided in the heat 4spreader (30) above the central tall component (22) so that the heat spreader (30) 5surrounds but does not overlap the central tall component (Fig 4A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Choudhury further with Gonsalves and further with Negoro with the one of the tall components being a central tall component being located within a central region of the substrate and an opening being provided in the heat spreader above the central tall component so that the heat spreader surrounds but does not overlap the central tall component to benefit from improving the reliability of the semiconductor chip with respect to heat dissipation, while eliminating the need to change the shape of heat dissipation plate in accordance with the height difference between the first and second chip (Negoro, ¶ 39, II. 11-13, ¶ 40, II. 4-8).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Berard in view of Choudhury and further in view of Brzezinski (US 5,323,292).
Regarding Claim 10, Berard in view of Choudhury discloses the limitations of Claim 1, however Berard as modified does not disclose wherein: 2a plurality of core ICs are installed on the interconnecting substrate 3within the hermetically sealed chamber; 4the heat spreader is positioned within the hermetically sealed 5chamber over all of the core ICs; and 6the heat spreader extends downward from the lid into proximal, thermal contact with upper surfaces of all of the core ICs.
Instead Brzezinski (In Fig 1) teaches wherein: 2a plurality of core ICs (28/30/32/34/36/38) are installed on the interconnecting substrate (26) 3within the hermetically sealed chamber (24); 4the heat spreader (56) is positioned within the hermetically sealed 5chamber (24) over all of the core ICs (28/30/32/34/36/38); and 6the heat spreader (56) extends downward from the lid (12) into proximal, thermal contact with upper surfaces of all of the core ICs (28/30/32/34/36/38), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Choudhury and further with Brzezinski with a plurality of core ICs being installed on the substrate within the hermetically sealed chamber and with the heat spreader being positioned within the hermetically sealed chamber over all of the core ICs and the heat spreader extending downward from the lid into proximal thermal contact with the upper surfaces of all of the core ICs to benefit from providing a multi-chip module that achieves an adaptive heat transfer interface without forced liquid cooling (Brzezinski, Col 2  II. 4-7).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Berard in view of Choudhury further in view of Brzezinski and further in view of Alcoe et al (US 2004/0057214).
Regarding Claim 11, Berard in view of Choudhury and further in view of Brzezinski discloses the limitations of Claim 10, however Berard as modified does not disclose wherein at least two of the core ICs differ 2in height, and wherein a thickness of the heat spreader is non-uniform, and 3is varied so as to be proximal to the upper surfaces of the core ICs 4according to their heights.
Instead Alcoe (In Fig 2) teaches wherein at least two of the core ICs (105A/105A) differ 2in height, and wherein a thickness of the heat spreader (135A) is non-uniform (Fig 2), and 3is varied so as to be proximal to the upper surfaces of the core ICs (105A/105B/105A/105B) 4according to their heights (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Choudhury further with Brzezinski and further with Alcoe with two of the core ICS differing in height and thickness of the heat spreader being non-uniform and varied so as tom be proximal to the upper surface of the core ICs to benefit from dissipating heat generated by integrated circuit modules with efficient and reduced stress package for the integrated circuits while maintaining the same or equivalent contact pressure, thermal contact and mechanical restrain on both thin/thick components (Alcoe, ¶ 1, II. 1-4, ¶ 31,  II. 4-8).
Claims 12-13 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Berard in view of Gonsalves.
Regarding Claim 12, Berard (In Fig 4) disclose a method of manufacturing a hermetically sealed electronics module (20), (¶ 7, II. 1-9), 2the method comprising: 
3a) providing an interconnecting substrate (22); 
4b) installing a core integrated circuit (IC) (21) installed on the substrate (22), (Fig 4); 
5c) hermetically bonding a bottom edge of a collar (15) to the substrate so 6that the collar (15) is in surrounding relationship with the core IC (21), (¶ 21, II. 1-11, ¶ 27, II. 1-14); 
7d) providing a lid (26) configured for hermetic attachment to a top edge 8of the collar (15), (¶ 21, II. 1-11, ¶ 27, II. 1-14); 
9e) bonding a heat spreader (28) to an inward-facing surface of the lid (26), (¶ 21, II. 1-11, ¶ 27, II. 1-14), the 10heat spreader (28) being configured such that when the lid (26) is hermetically 11attached to the collar (15), the heat spreader (28) will be positioned over the core IC (21) 12within the hermetically sealed chamber (Chamber within which 21 is accommodated), (Fig 4) and will extend downward from 13the lid  (26) into proximal, thermal contact with an upper surface of the core IC (21), (Fig 4); 14and 
15f) hermetically attaching the lid (26) to the top edge of the collar (15), (¶ 21, II. 1-11, ¶ 27, II. 1-14), the lid (26), 16collar (15), and substrate (22) together thereby forming and enclosing a hermetically 17sealed chamber (Chamber within which 21 is accommodated), (¶ 7, II. 1-9), (¶ 27, II. 12-14) that contains the core IC (21), (Fig 4).
However Bernard as modified does not disclose wherein said heat spreader being placed such that the heat spreader overlaps the core IC and any components shorter than the core IC but does not overlap any components taller than the core IS.
Instead Gonsalves (In Fig 2) teaches wherein said heat spreader (40) being placed such that the heat spreader (40) overlaps the core IC (10-2/10-4) and any components (10-1/103/10-5) shorter than the core IC (10-2/10-4) but does not overlap any components (106/107) taller than the core IS (10-2/10-4), (Col 5, II. 61-67), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Choudhury and further with Gonsalves with the heat spreader being placed overlapping the core IC and any components shorter than the core IC and not overlapping any components taller than the core IC to benefit from providing an intimate thermal path from faces of CUP’s to the heatsinks while enabling an efficient thermal interface between heatsinks and the plurality of the faces of the other components (Gonsalves, Col 5, II. 61-67, Col. 6, II. 16-21). 
Regarding Claim 13, Berard in view of Gonsalves discloses the limitations of Claim 12, however Berard (In Fig 4) further discloses wherein bonding the heat spreader (28) to the 2inward-facing surface of the lid (26) in step e) includes at least one of soldering (¶ 27, II. 1-2) 3and welding the heat spreader (28) to the lid (26), (Fig 4).
Regarding Claim 16, Berard in view of Gonsalves discloses the limitations of Claim 12, however Berard (In Fig 4) further discloses wherein the method further comprising before step f) applying a 2layer of thermal interface material (TIM), (aluminum nitride, ¶ 24, II. 1-8) to the upper surface of the core 3IC (21), such that after step f) the proximal, thermal contact between the heat 4spreader (28) and the upper surface of the core IC (21) is formed by the layer of the 5TIM (aluminum nitride, ¶ 24, II. 1-8) interposed between an in physical contact with both the heat spreader (28) 6and the upper surface of the core IC (21), (Fig 4).
Regarding Claim 17, Berard in view of Gonsalves discloses the limitations of Claim 12, however Berard (In Fig 4) further discloses wherein hermetically attaching the lid (26) to the 2top edge of the collar (15) in step f) includes seam-welding (¶ 27, II. 12-14) the lid (26) to the top 3edge of the collar (15), (Fig 4).
Claims 14 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Berard in view of Gonsalves and further in view of Choudhury.
Regarding Claim 14, Berard in view of Gonsalves discloses the limitations of Claim 12, however Berard as modified does not disclose wherein bonding the heat spreader to the 2inward-facing surface of the lid in step e) includes bonding substantially an 3entire upper surface of the heat spreader to the inward-facing surface of the lid.
Instead Choudhury (In Fig 2C) teaches wherein bonding the heat spreader (297) to the 2inward-facing surface of the lid (202) in step e) includes bonding (bonding by epoxy 211, ¶ 28, II. 6-8) substantially an 3entire upper surface of the heat spreader (297) to the inward-facing surface of the lid (202), (Fig 2C). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Gonsalves and further with Choudhury with the heat spreader by bonding substantially an entire upper surface of the heat spreader to the inward-facing surface of the lid to benefit from thermally or mechanically coupling the lid to the heat spreader to efficiently dissipating the unwanted heat from produced by components which otherwise could have negative effect on performance capabilities multi-chip package (Choudhury, ¶ 3, II. 1-9, ¶ 28, II. 6-13).
Regarding Claim 18, Berard in view of Gonsalves discloses the limitations of Claim 12, however Berard as modified does not disclose wherein bonding the heat spreader to the 2inward-facing surface of the lid in step e) includes bonding the heat 3spreader to the lid over substantially an entire upper surface of the heat spreader.
Instead Choudhury (In Fig 2C) teaches wherein bonding the heat spreader (297) to the 2inward-facing surface of the lid (202) in step e) includes bonding the heat 3spreader (297) to the lid (202) over substantially an entire upper surface of the heat spreader (297), (Fig 2C).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Gonsalves and further with Choudhury with bonding the heat spreader to the lid over substantially an entire upper surface of the heat spreader to benefit from thermally or mechanically coupling the lid to the heat spreader to efficiently dissipating the unwanted heat from produced by components which otherwise could have negative effect on performance capabilities multi-chip package (Choudhury, ¶ 3, II. 1-9, ¶ 28, II. 6-13).
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Berard in view of Gonsalves and further in view of Isshiki et al (JP2011236494).
For the purpose of citation, Examiner used machine translation of JP2011236494A, said translation has been provided herewith to the applicant. 
Regarding Claim 15, Berard in view of Gonsalves discloses the limitations of Claim 12, however Berard as modified does not disclose wherein the method further comprising after step e) and before 2step f), applying at least one of X-ray scanning and CSAM (Confocal 3Scanning Acoustic Microscopy) scanning to the bonded lid and heat spreader.
Instead Isshiki (In Fig 10) teaches wherein the method further comprising after step e) and before 2step f), applying at least one of X-ray (¶ 65, II. 1-9) scanning and CSAM (Confocal 3Scanning Acoustic Microscopy) scanning to the bonded lid (lid, ¶ 65, II. 1-9) and heat spreader (metal case, ¶ 65, II. 1-9), (Fig 10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Gonsalves and further with Isshiki with x-ray scanning to the boned lid and heat spreader to benefit from scanning for defect, pores and voids in manufacturing of a reliable hermetically airtight sealed metal member (Isshiki, ¶ 65, II. 1-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835